       Case 2:18-cv-02239-GMN-EJY Document 63 Filed 09/24/20 Page 1 of 1




 1

 2   MICHAEL LOWRY, ESQ.
     Nevada Bar No. 10666
 3   E-mail: Michael.Lowry@wilsonelser.com
     300 South 4th Street, 11th Floor
 4   Las Vegas, NV 89101-6014
     Tel: 702.727.1400/Fax: 702.727.1401
 5   Attorneys for P.F. Chang’s China Bistro, Inc.
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8    Jo Ann Soule                                        Case No.: 2:18-cv-2239-GMN-EJY
 9                   Plaintiff,
                                                          Stipulation and Order to Dismiss with
10     vs.                                                Prejudice
11    P.F. Chang’s China Bistro, Inc.; Does 1 through
      100 and Roe Corporations 1 through 100,
12    inclusive
13                   Defendants.
14
             Plaintiffs stipulate to dismiss this matter with prejudice, each to bear their own fees and
15
     costs. No trial date was scheduled.
16

17                                                       NAQVI INJURY LAW

18
      /s/ Michael P. Lowry                               /s/ Sarah Banda
19    Michael P. Lowry, Esq.                             Sarah Banda, Esq.
      Nevada Bar No. 10666                               Nevada Bar No. 11909
20    6689 Las Vegas Blvd. South, Suite 200              9500 W Flamingo Rd #104
      Las Vegas, Nevada 89119                            Las Vegas, NV 89147
21    Attorneys for P.F. Chang’s China Bistro, Inc.      Attorneys for Jo Ann Soule
22
                                                         It is so ordered.
23
                   24 day of September, 2020.
       DATED this ____                                  _________________________________
24                                                      Gloria M. Navarro, District Judge
                                                        United States District Court
25

26

27

28                                                      -1-
